ORDER
PER CURIAM
Kenneth Ivy appeals from the circuit court’s judgment denying his motion for post-conviction relief pursuant to Rule 24.035 after an evidentiary hearing. Finding no error, we affirm. .
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).